DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zattin (US 2012/0096901).
Regarding claim 1, Zattin figures 1-2F teach a laundry treatment appliance comprising a drawer adapted to slide within a drawer seat (side portion of the internal space in which the drawer sits) along a sliding direction, the drawer comprising, along the sliding direction from a drawer front: 
a handle (shown in figure 2A) forming the drawer front (125);  
behind the handle, at least one compartment (201a detergent container, 201b softener container) configured to contain multiple doses of at least one treatment agent;[0064]  
behind the at least one compartment, at least one channel (outlets of two electrovalves 270 and 
271 are fluidly connected, through respective conduits 290 and 291, to a water load chamber 272, located behind the drawer seat 227 and for example in one piece therewith) associated with the at least one compartment and configured to channel water and at least one treatment agent dose of the at least one laundry treatment agent towards a mixing region (269) of the drawer seat to thereby allow mixing between the water and the at least one treatment agent dose;[0070-74]  and 

 Regarding claim 2, Zattin figure 1 teaches the drawer is configured to slide within the drawer seat between an extracted position and a retracted position, and wherein the drawer seat comprises at least one electrically-operated pump driving part (365a, 365b) that, in the retracted position of the drawer, is configured to mechanically couple with the at least one pump actuation part configured to drive the pump actuation part.[0084]
 Regarding claim 3, Zattin teaches the treatment product is then delivered to the mixing chamber 269, where it may be mixed with cold or hot water taken in from the water mains, and the mix thus obtained is then delivered to the washing tub thereby reading on the at least one channel is configured to allow the water and the at least one treatment agent dose to fall towards the mixing region of the drawer seat by gravity.[0074]
 Regarding claim 4, Zattin figures 2G and 2H teach the at least one channel comprises a top channel input (290, 291 conduits) configured to receive the water and a bottom channel output (mixing chamber 269 opens at the bottom), and wherein the drawer is movable to a retracted position in which the bottom channel output of the at least one channel faces said mixing region of the drawer seat for delivering the water and at least one treatment agent dose thereto.[0070-71]
 Regarding claim 5, Zattin figures 2E and 3C teach least one suction pipe ( 213a, 213b, 331) coupling the suction side of the at least one pump actuation part to an interior of the at least one compartment and configured to draw up the at least one treatment agent dose therefrom, and at least one delivery pipe coupling (flexible pipe 267a and 267b) the delivery side of the at least one pump actuation part to an interior of the at least one channel and configured to deliver the at least one treatment agent dose thereto.[0069] 
 
Regarding claim 6, Zattin teaches a water distribution system (272 water load chamber) having at least one water feeding duct (290, 291) configured to feed water to the at least one channel, the at least one water feeding duct being part of a top of the drawer seat thereby allowing the water to be fed to the at least one channel from above.[0070] 
 Regarding claim 7, Zattin teaches the at least one water feeding duct (290, 291) comprises a single water feeding duct associated with the at least one channel or a plurality of water feeding ducts each one associated with a respective one of the at least one channel. 
Regarding claim 9, Zattin figure 2B teaches at least one compartment comprises two compartments (201a, 201b) arranged side by side, each one of said two compartments being adapted to contain multiple doses of a respective laundry treatment agent. 
Regarding claim 10, Zattin teaches at least one channel comprises two channels (290 and 291) each one associated with a respective one of said two compartments. 
Regarding claim 11, Zattin teaches a water distribution system (272 water load chamber) having at least one water feeding duct (290, 291) configured to feed water to the at least one channel, the at least one water feeding duct being part of a top of the drawer seat thereby allowing the water to be fed to the at least one channel from above;  and wherein the at least one water feeding duct comprises a single water feeding duct associated with both of said two channels. 
 Regarding claim 12, Zattin figures 1-2F teach a drawer for a laundry treatment appliance, the drawer being configured to slide, along a sliding direction, within a drawer seat of the laundry treatment appliance, the drawer comprising, along the sliding direction from a drawer front: 
a handle (shown in figure 2A) forming the drawer front (125);  
behind the handle, at least one compartment (201a detergent container, 201b softener container) configured to contain multiple doses of at least one treatment agent; [0064] 
behind the at least one compartment, at least one channel ((outlets of two electrovalves 270 and 
271 are fluidly connected, through respective conduits 290 and 291, to a water load chamber 272, located behind the drawer seat 227 and for example in one piece therewith) associated with the at least 
behind the at least one channel, at least one pump actuation part (303a, 303b pump body part) having a suction side in fluid communication with the at least one compartment for drawing up the at least one treatment agent dose therefrom, and a delivery side in fluid communication with the at least one channel for delivering the at least one treatment agent dose thereto. [0084]
 Regarding claim 13,  Zattin figure 1 teaches the drawer is configured to slide within the drawer seat between an extracted position and a retracted position, and wherein the drawer seat comprises at least one electrically-operated pump driving part (365a, 365b) that, in the retracted position of the drawer, is configured to mechanically couple with the at least one pump actuation part configured to drive the pump actuation part.[0084]
Regarding claim 14, Zattin figures 2E and 3C teach least one suction pipe ( 213a, 213b, 331) coupling the suction side of the at least one pump actuation part to an interior of the at least one compartment and configured to draw up the at least one treatment agent dose therefrom, and at least one delivery pipe coupling (flexible pipe 267a and 267b) the delivery side of the at least one pump actuation part to an interior of the at least one channel and configured to deliver the at least one treatment agent dose thereto.[0069] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zattin (US 2012/0096901).
Regarding claim 8, Zattin is silent to the water distribution system comprises first and second input water ducts each one selectable for water passage therethrough, and first, second and third output water ducts each one selectable for water passage therethrough according to the first and/or second input water ducts being selected, the at least one water feeding duct comprising one or more among the first, second and third output water ducts. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the water distribution system comprises first and second input water ducts each one selectable for water passage therethrough, and first, second and third output water ducts each one selectable for water passage therethrough according to the first and/or second input water ducts being selected, the at least one water feeding duct comprising one or more among the first, second and third output water ducts as a duplication of parts has no patentable significance unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 15, Zattin is silent to the at least one suction pipe is arranged, in said interior of the at least one compartment, proximate to a bottom wall of the at least one compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the at least one suction pipe is arranged, in said interior of the at least one compartment, proximate to a bottom wall of the at least one compartment as a rearrangement of parts is an obvious matter of design choice.(MPEP 2144.04)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711